Title: To James Madison from Anthony Merry, 12 September 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster September 12, 1806

His Majesty’s Consul General at New York, has transmitted to me the Papers ABCD of which the inclosed are Copies respecting John Thomas, Master of the British Letter of Marque Brig Fox, which arrived at that Port from Jamaica about the 12th: August.
Mr. Barclay states to me, that on the 18th: of that Month Four of the Seamen belonging to the Brig, (Charles Mathews, George Robinson, John Reid and Edward Hicks) went before the Officers of Police and made Oath that the Master had on the Passage wilfully murdered a Negro Man, named John Good, who had been Cook of the Vessel, by treating him in a most cruel and wicked Manner; That, in Consequence of their Depositions, Captain Thomas was apprehended and committed; that a Bill of Indictment has been found against him, and he has been arraigned; that he has pleaded to the Jurisdiction of the Court, alleging that he is a Subject of His Britannic Majesty; and that the Crime, if any, having been committed on board a British Ship, on the high Seas, is only cognizable in a British Court; that this Plea has been overruled by the District Judge of the District Court of the United States, who has ordered him to plead in Chief; guilty or not guilty; and that the District Court is now sitting, but that every Effort will be used to put off the Tryal by Means of an Affidavit of Mr. Gouvernau (the Passenger on board the Vessel, alluded to in the Papers), who has been obliged to go to Canada on Business, being a material Witness, until an Answer can be received to such Representations as I might make on this Subject to the Government of the United States.
With Respect, Sir, to the Merits of the Case, you will perceive by the Deposition (D) of William Harst, the Mate, or First Officer, of the Brig and of the aforementioned Passenger, that their Evidence is in direct Contradiction to that of the Accusers; and, I trust, I may presume to say, it would seem to be, in Equity, more worthy of Credit, than the Testimony of Four common Seamen, who are represented to have brought forward their Charge from Motives of Revenge, and to secure themselves from the Consequences of their Desertion.
But the Point which I have the Honor to submit to the Consideration of the Government of the United States, is the Propriety of the District Court of New York Insisting on taking Cognizance of an Offense committed by a British Subject, on board a British Vessel on the high Seas, consequently, out of the Jurisdiction of the United States.  I believe, Sir, that, agreeably to what the Counsel for the Defendant in this Case has argued on the Occasion, the Court may, according to a just Construction of the Laws of Nations, be considered rightly as having arrogated to themselves improperly an Authority to try the Cause in Question, and that I may be justified in demanding the Person accused to be delivered up to be tried by a British Court of Admiralty as for an Offense committed on the high Seas.
Should the Government of the United States acquiesce in this Opinion, I can safely trust, Sir, to your known Sentiments of Justice and Humanity for your acceding to the Request which I have the Honor to make to you to adopt the most speedy and effectual Measures for preventing the Tryal in Question from taking Place.  I have the Honor to be, With great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

